786 F.2d 1010
Roy Allen HARICH, Petitioner-Appellant,v.Louie L. WAINWRIGHT, Secretary, Florida Department ofCorrections, Respondent-Appellee.
No. 86-3167.
United States Court of Appeals,Eleventh Circuit.
March 18, 1986.

Jonathan F. Horn, New York City, Mark E. Olive, Office of Capital Collateral Representative, David A. Reiser, Tallahassee, Fla., for petitioner-appellant.
Margene A. Roper, Sean Daly, Asst. Attys. Gen., Daytona Beach, Fla., for respondent-appellee.
Appeal from the United States District Court for the Middle District of Florida.
Before FAY, JOHNSON and CLARK, Circuit Judges.

BY THE COURT:

1
The application of Roy Allen Harich for stay of execution is GRANTED pending further order of this court.  The application for certificate of probable cause is GRANTED.  The application for leave to appeal in forma pauperis is GRANTED.  The Clerk is directed to issue an expedited briefing schedule.